Case 3:19-cv-04753-AET-TJB Document 18-11 Filed 02/20/19 Page 1 of 5 PageID: 1308




                   EXHIBIT
                      7
Case 3:19-cv-04753-AET-TJB Document 18-11 Filed 02/20/19 Page 2 of 5 PageID: 1309




                                                       July 30, 2018


  The Honorable Mike Pompeo
  Secretary of State
  U.S. Department of State
  2201 C. Street, N.W.
  Washington, D.C. 20520

  The Honorable Jeff Sessions
  Attorney General
  U.S. Department of Justice
  950 Pennsylvania Avenue, N.W.
  Washington, D.C. 20530

  Dear Secretary Pompeo and Attorney General Sessions:

          We, the undersigned Attorneys General, write to express our serious concern about the
  Department of State’s settlement with Defense Distributed and the proposed rules (83 Fed. Reg.
  24198; 83 Fed. Reg. 24166) published by the Department of State and the Department of
  Commerce to amend the International Trafficking in Arms Regulations. As the Chief Law
  Enforcement Officers of our states, we believe the settlement terms and proposed rules are
  deeply dangerous and could have an unprecedented impact on public safety. In addition to
  helping arm terrorists and transnational criminals, the settlement and proposed rules would
  provide another path to gun ownership for people who are prohibited by federal and state law
  from possessing firearms. Federal courts have recognized the danger of allowing these guns to
  be publicly available on the Internet, and this Administration has abruptly disregarded those
  rulings. We urge you to withdraw from the settlement and withdraw the proposed rules
  immediately, and allow full and fair consideration of any future proposed rules on these issues.

         We believe the settlement and proposed rules will facilitate violations of federal and state
  laws, and will make Americans less safe from both domestic and international threats. For
  example, individuals who access the files posted by Defense Distributed (and similar files posted
  by others in the future) and use those files will be circumventing laws that regulate the
Case 3:19-cv-04753-AET-TJB Document 18-11 Filed 02/20/19 Page 3 of 5 PageID: 1310



  manufacture, sale, transfer, possession, and export of firearms. The Arms Export Control Act
  requires the federal government to reduce the international trade in, and lessen the burden of,
  arms abroad. Domestically, many of our states have carefully crafted regulatory regimes geared
  at preventing gun violence and protecting public safety. The Department of State’s abrupt
  change in position seriously undermines the efficacy of those laws and creates an imminent risk
  to public safety.

          As a result of the Department of State’s settlement with Defense Distributed, terrorists,
  criminals, and individuals seeking to do harm would have unfettered access to print and
  manufacture dangerous firearms. Some of these weapons may even be undetectable by
  magnetometers in places like airports and government buildings and untraceable by law
  enforcement. Illegal trafficking of these guns across state and national borders could also
  increase, and self-made, unregistered, and untraceable firearms could easily wind up in the hands
  of (or simply be produced directly by) dangerous individuals.

          The proposed rules would also transfer oversight of certain weapons and ammunition –
  which have long been considered “military grade” and are currently on the United States
  Munitions List – from the Department of State to the Department of Commerce. The settlement
  and proposed rules would facilitate the upload of files and other information sufficient to build
  unsafe and untraceable guns to the Internet. There would be unrestricted access, domestically
  and abroad, to large amounts of technical data that had previously been regulated to promote
  serious national security interests.

           We agree with the argument that the Department of Justice and Department of State
  asserted for years in the lawsuit brought by Defense Distributed, before this abrupt reversal: that
  the release of these computer files of firearms would threaten national security and put our
  residents in danger. 1 For example, the Department of Justice wrote in its brief to the Fifth Circuit
  Court of Appeals, “[t]he computer data files at issue here, if made publicly available without
  restriction, would allow anyone with a 3-D printer (or related device) to create, at the touch of a
  button, parts and components for an operational firearm that is untraceable and undetectable by
  metal detectors. Because such printers are readily available, allowing the distribution of the
  computer files at issue here is tantamount to permitting the dissemination of firearms
  themselves.” 2 The settlement and the related proposed rules are inconsistent with the
  government’s longstanding position and recklessly disregard public safety and security.

        These rules, if finalized, and the settlement, if implemented, set a precedent that would
  endanger the lives of civilians, law enforcement, and members of the armed forces at home and

  1
   Defense Distributed v. U.S. Dep’t of State, Case 1:15-cv-00372-RP, Defs.’ Mot. Dismiss Second Am. Compl., at 1
  (W.D. Tex. April 6, 2018).
  2
    Brief for Federal Appellees, 2016 WL 614088, Case No. No. 15-50759, at *7 (5th Cir. 2016). In the same brief,
  the Department of Justice also wrote “[t]he availability of such firearms to foreign nationals, particularly
  if…attributable to the United States, could raise significant foreign policy and national security concerns….” Id. at
  *1. The Department of Justice additionally asserted, “[i]f such a firearm were produced and ‘then used to commit an
  act of terrorism, piracy, assassination, or other serious crime,’ the United States could be held accountable, causing
  ‘serious and long-lasting harm to the foreign policy and national security interests of the United States.’” Id. at *23
  (quoting Aguirre Decl. ¶ 35(a) [ROA.571).

                                                            2
Case 3:19-cv-04753-AET-TJB Document 18-11 Filed 02/20/19 Page 4 of 5 PageID: 1311



  abroad. We urge you to withdraw from the settlement immediately. The status quo – which
  currently ensures public safety and national security by prohibiting publication of firearm design
  files on the Internet – should be maintained. Any rulemaking on these issues should not be tied
  to a specific settlement agreement and should be subject to full and fair rulemaking proceedings,
  so that all stakeholders may provide input into the rules in the interest of public safety.


                                                       Sincerely,



  ______________________                               ______________________
  Maura Healey                                         Xavier Becerra
  Attorney General of Massachusetts                    Attorney General of California



  ______________________                               ______________________
  Cynthia Coffman                                      George Jepsen
  Attorney General of Colorado                         Attorney General of Connecticut



  ______________________                               ______________________
  Matthew P. Denn                                      Karl A. Racine
  Attorney General of Delaware                         Attorney General of the District of Columbia



  ______________________                               ______________________
  Russell A. Suzuki                                    Lisa M. Madigan
  Attorney General of Hawaii                           Attorney General of Illinois



  ______________________                               ______________________
  Thomas J. Miller                                     Janet T. Mills
  Attorney General of Iowa                             Attorney General of Maine



  ______________________                               ______________________
  Brian E. Frosh                                       Lori Swanson
  Attorney General of Maryland                         Attorney General of Minnesota




                                                  3
Case 3:19-cv-04753-AET-TJB Document 18-11 Filed 02/20/19 Page 5 of 5 PageID: 1312




  ______________________                    ______________________
  Gurbir S. Grewal                          Hector Balderas
  Attorney General of New Jersey            Attorney General of New Mexico



  ______________________                    ______________________
  Barbara D. Underwood                      Ellen Rosenblum
  Attorney General of New York              Attorney General of Oregon



  ______________________                    ______________________
  Josh Shapiro                              Peter F. Kilmartin
  Attorney General of Pennsylvania          Attorney General of Rhode Island



  ______________________                    ______________________
  Thomas J. Donovan, Jr.                    Mark R. Herring
  Attorney General of Vermont               Attorney General of Virginia



  ______________________
  Bob Ferguson
  Attorney General of Washington




                                        4
